OPINION OF THE COURT
Per Curiam.
Respondent James R. Halperin was admitted to practice law in this State in 1971, and has maintained an office for that purpose since then within the jurisdictional territory of the First Judicial Department.
*84On July 29, 1991 respondent entered a plea of guilty, in Supreme Court, New York County, to grand larceny in the second degree (a class C felony) and two counts of offering a false instrument for filing (a class E felony), to cover a multicount indictment. On September 23 he was sentenced to concurrent terms of six months incarceration and five years probation (the latter to include 1,500 hours of community service), plus payment of restitution, surcharge and tax liability in the total amount of $407,193.
Petitioner moves to strike respondent’s name from the roll of attorneys authorized to practice in New York. Respondent has not answered the petition.
An attorney’s conviction of a felony under the laws of this State (Judiciary Law § 90 [4] [e]) results in automatic disbarment (§ 90 [4] [b]). Accordingly, respondent’s name should be stricken from the roll of attorneys authorized to practice in New York.
Wallach, J. P., Kupferman, Ross, Smith and Rubin, JJ., concur.
Respondent’s name is struck from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.